UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities and Exchange Act of Date of Report (date of earliest event reported): January 15, 2010 AMBICOM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-153402 26-2964607 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 405 River Oaks Parkway San Jose, California 95134-1916 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(408) 321-0822 112 North Curry
